
	

115 S2191 IS: Green Banking Act
U.S. Senate
2017-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2191
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2017
			Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To promote investments in renewable energy and consumer loans for residential solar energy systems.
	
	
		1.Short title
 This Act may be cited as the Green Banking Act.
 2.DefinitionsIn this Act— (1)the term joint resolution of approval means only a joint resolution of either House of Congress—
 (A)the title of which is as follows: Approving the permanent extension of section 3 of the Green Banking Act relating to the special allowance for financial institutions investing in renewable energy companies.; and
 (B)the sole matter after the resolving clause of which is the following : Congress approves the permanent extension of section 3 of the Green Banking Act effective as of ________., with the blank space being filled with a date that is not more than 25 years after the date of enactment of this Act; and
 (2)the term qualified renewable energy activities means— (A)the production of solar energy systems, as defined in section 2(a) of the National Housing Act (12 U.S.C. 1703(a)), in the United States; or
 (B)the production or storage of energy within the United States that is solely derived from—
 (i)solar radiation; (ii)wind;
 (iii)ocean thermal gradients; (iv)ocean currents and waves;
 (v)hydropower; (vi)the photovoltaic effect (as defined in section 3 of the Solar Photovoltaic Energy Research, Development, and Demonstration Act of 1978 (42 U.S.C. 5582));
 (vii)geothermal deposits (as defined in section 613(e) of the Internal Revenue Code of 1986); (viii)biomass (as defined in section 203 of the Biomass Energy and Alcohol Fuels Act of 1980 (42 U.S.C. 8802)); or
 (ix)fusion (as defined in section 3 of the Magnetic Fusion Energy Engineering Act of 1980 (42 U.S.C. 9302)); and
 (C)does not include any activity that facilitates the production, use, transmission, or transportation of energy derived from fossil fuels.
				3.Special allowance for financial institutions investing in renewable energy companies
			(a)Interests in nonbanking organizations
 (1)In generalSection 4 of the Bank Holding Company Act of 1956 (12 U.S.C. 1843) is amended— (A)in subsection (c)—
 (i)in paragraph (13), by striking or at the end; (ii)by redesignating paragraph (14) as paragraph (15); and
 (iii)by inserting after paragraph (13) the following:  (14)shares of any company engaged solely in qualified renewable energy activities if such shares do not exceed 20 per centum of the outstanding voting shares of such company; or; and
 (B)in subsection (j)— (i)in paragraph (1)(A), by inserting , (c)(14), after (c)(8);
 (ii)in paragraph (2), by striking subparagraph (A) and inserting the following:  (A)Criteria (i)In generalIn connection with a notice under this subsection, the Board shall consider whether performance of the activity by a bank holding company or a subsidiary of such company can reasonably be expected to produce benefits to the public, such as greater convenience, increased competition, or gains in efficiency, that outweigh possible adverse effects, such as undue concentration of resources, decreased or unfair competition, conflicts of interests, unsound banking practices, or risk to the stability of the United States banking or financial system.
 (ii)Additional criteriaIn connection with a notice related to an exemption under subsection (c)(14), the Board shall, in addition to the criteria listed under clause (i), consider whether performance of the activity by a bank holding company or a subsidiary of such company can reasonably be expected to produce a positive outcome for environmental protection, ecological sustainability, or technology advancement.;
 (iii)in paragraph (4)— (I)in subparagraph (C)(i), by inserting or (c)(14) after (c)(8); and
 (II)in subparagraph (D)(i), by inserting (determined without regard to 50 percent of the value of any asset acquired under subsection (c)(14)) before the period at the end; and
 (iv)in paragraph (5)(A), by inserting or (c)(14) after (c)(8). (2)Technical and conforming amendmentSection 206 of the Bank Export Services Act (12 U.S.C. 635a–4) is amended, in the matter preceding paragraph (1), by striking section 4(c)(14)(F)(i) and inserting section 4(c)(15)(F)(i).
 (3)SunsetThe amendments made under this section shall not apply after the date that is 30 years after the date of enactment of this Act unless Congress enacts a joint resolution of approval.
 4.Underwriting standards for residential solarSection 1335 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4565(b)) is amended—
 (1)in subsection (b)— (A)paragraph (3), in the matter following subparagraph (B), by striking and at the end;
 (B)in paragraph (4), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (5)develop appropriate and prudent underwriting guidelines relating to financing for residential solar energy systems, as defined in section 2(a) of the National Housing Act (12 U.S.C. 1703(a)), to facilitate the secondary market for mortgages on housing with such systems for low- and moderate-income households, including systems not owned by the mortgagor but subject to lease, power purchase, or other contractual terms.
						; and
 (2)by adding at the end the following:  (e)Report to Congress (1)Review (A)In generalThe Director shall conduct a review to identify ways to increase the financing for residential solar energy system property improvements in underserved markets, including examining current obstacles to such financing.
 (B)ConsultationIn conducting the review under subparagraph (A), the Director shall solicit the views of, and consult with—
 (i)Federal agencies supporting housing finance and financial markets; (ii)representatives of State financial regulators; and
 (iii)appropriate Federal and State energy agencies. (2)ReportNot later than 18 months after the date of enactment of this subsection, the Director shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report with—
 (A)the results of the review conducted under paragraph (1); and
 (B)any legislative recommendations to promote greater use of residential solar energy systems.
							.
